                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


NIVEA LONG,

                      Plaintiff,

v.                                                       Case No: 6:20-cv-254-WWB-EJK

CITY OF ORLANDO, LISA EARLY and
BRENDA MARCH,

                      Defendants.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss (Doc. 28), and

Plaintiff’s Response in Opposition (Doc. 29). For the reasons stated herein, the Motion

will be granted in part.

I.     BACKGROUND

       Plaintiff worked as a youth counselor for the City of Orlando (the “City”) from April

12, 2002, up until her termination on May 10, 2017. (Doc. 27 at 3–4, 11). Plaintiff alleges

that from 2011 until her termination, her supervisor, Brenda March, 1 made offensive

comments regarding Plaintiff’s pregnancy, subjected her to derogatory comments

regarding her perceived sexual orientation, and imposed restrictions on her work attire

because March did not find it feminine enough. (Id. at 3–5). Additionally, Plaintiff states

that March openly accused her of being in a sexual relationship with her former female

supervisor in front of other members of the department and threatened Plaintiff’s job due


       March was a named defendant in Plaintiff’s initial Complaint (Doc. 1), however
       1

the Amended Complaint does not allege any claims for relief against her. Therefore,
March will be terminated as a named defendant in this matter.
to her alleged sexual relationship with her former supervisor. (Id. at 5). As a result of

March’s conduct, Plaintiff filed a discrimination complaint with the Equal Employment

Opportunity Commission (“EEOC”) on April 1, 2016. (Id. at 6). Plaintiff alleges that after

she filed her April 2016 EEOC complaint the City denied her a promotion while advancing

males in similar positions and continued to pay similarly situated male employees more.

(Id. at 6–7). The City also allegedly began enforcing stricter dress codes for female

employees, shared Plaintiff’s personal information with other employees, and excluded

Plaintiff from job related meetings and altered her assignments. (Id. at 7).

       Plaintiff alleges that March also discussed Plaintiff’s personal information and her

EEOC complaint with a former City employee. (Id. at 8). When Plaintiff confronted March

about the incident, March allegedly threatened to “expose a post” that Plaintiff made on

social media, which Plaintiff interpreted as a threat to terminate her employment. (Id.). As

a result, and consistent with City policy, Plaintiff filed a grievance with the City’s Family

Parks & Recreation Director, Lisa Early. 2 (Id.). When Early’s response left Plaintiff

dissatisfied, her grandmother made a complaint to the City on her behalf, prompting Early

to meet with Plaintiff in person. (Id. at 9). After the meeting, Plaintiff claims she was

convinced that the City did not intend to assist her in resolving the hostile work

environment allegedly created by March. (Id.).

       On or about February 28, 2017, Plaintiff was hospitalized and sought treatment for

anxiety, depression, and emotional distress caused by her work environment. (Id. at 10).

Plaintiff was placed on medical leave under the Family Medical Leave Act (“FMLA”) from



       2  Early was a named defendant in Plaintiff’s initial Complaint (Doc. 1), however the
Amended Complaint does not allege any claims for relief against her. Therefore, Early
will be terminated as a named defendant in this matter.



                                             2
March 1, 2017, through March 22, 2017. (Id.). Upon returning to work, Plaintiff alleges

that the City materially changed her position by terminating her access to databases and

other tools vital to her job, which effectively removed her from her position and stopped

her upward mobility with the City. (Id.). On May 5, 2017, Plaintiff filed a second complaint

with the EEOC, asserting claims of discrimination and retaliation. (Id.). Five days later,

the City terminated Plaintiff’s employment. (Id. at 11).

       As a result of her termination, Plaintiff asserts claims against the City for

discrimination and retaliation in violation of Title VII of the Civil Rights Act (“Title VII”), 42

U.S.C. § 2000e et seq., (Counts I and II); retaliation against Plaintiff for exercising her

rights under the FMLA, 29 U.S.C. § 2601 et seq., (Count III); discrimination and retaliation

in violation of the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760.01 et seq., (Counts

IV and VI); and discrimination in violation of the Equal Pay Act (“EPA”), 29 U.S.C.

§ 206(d), (Count VII). (Id. at 11–32).

II.    LEGAL STANDARD

       “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” In determining

whether to dismiss under Rule 12(b)(6), a court accepts the factual allegations in the

complaint as true and construes them in a light most favorable to the non-moving party.

See United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th Cir. 2009). Nonetheless,

“the tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a cause




                                                3
of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Furthermore, “[t]o survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

III.   DISCUSSION

       In its Motion, the City argues that Plaintiff’s Amended Complaint remains a shotgun

pleading because it impermissibly lumps together various claims for relief and contains

typographical errors in the numbering of claims and paragraphs. In the alternative, the

City argues that each count of the Amended Complaint fails to state a claim upon which

relief may be granted.

       A.       Shotgun Pleading

       On November 6, 2020, the Court dismissed Plaintiff’s initial Complaint as a

shotgun pleading because it failed to specify what factual allegations supported each

cause of action, failed to separate various claims and bases for liability into separate

counts, and contained numerous inconsistent and irrelevant allegations. (Doc. 26 at 4–

6). While Plaintiff appears to have corrected the first and third issues, the City argues that

Plaintiff still fails to adequately separate her claims into individual counts in the Amended

Complaint. This Court agrees with respect to some of Plaintiff’s claims.

       In Counts I and IV, Plaintiff attempts to allege both hostile work environment and

disparate treatment claims. As numerous courts in this Circuit have held, despite possibly




                                              4
sharing some factual overlap, claims for hostile work environment and for discrimination

based on disparate treatment are distinct claims and must be pleaded separately. See,

e.g., Bone v. All. Inv. Co., No. 5:18-cv-01706-LCB, 2020 WL 5984017, at *9 (N.D. Ala.

Oct. 8, 2020); Harris v. Pub. Health Tr. of Mia.-Dade Cnty., No. 1:19-cv-25298-KMM,

2020 WL 1933169, at *4 (S.D. Fla. Apr. 14, 2020); Smith v. City of Atl. Beach, No. 3:18-

cv-1459-J-34MCR, 2019 WL 2330470, at *1 n.1 (M.D. Fla. May 31, 2019). Thus, Counts

I and IV must be dismissed for failure to comply with Federal pleading standards.

       Likewise, Counts II and VI incorporate numerous factual allegations alleging

several instances of purported protected activity and several purportedly material adverse

actions arising from those activities over a significant period of time. Additionally, the

factual allegations continue to reference both the disparate treatment and hostile work

environment claims. Simply put, the Amended Complaint attempts to assert multiple

discrete instances of alleged retaliation in a single count, which makes it nearly impossible

to determine what actions and consequences she alleges are causally connected. See

Brooks v. U.S. Dep’t of Veterans Affs., No. 20-cv-23114, 2021 WL 76200, at *5 (S.D. Fla.

Jan. 8, 2021). To the extent that Plaintiff argues that this Court should permit her pleading

to go forward because she “does not know exactly why Defendant engaged in the many

unlawful adverse actions against her,” Plaintiff is improperly attempting to shift her

pleading burden onto the City. (Doc. 29 at 17). To be clear, Plaintiff could have pleaded

her claims in the alternative, but she was still required to set each specific claim out in a

separate count such that the Court and the City could clearly understand the nature of

her claims. She was not permitted by the Federal Rules to simply throw all the facts at

the wall and see what would stick. Thus, Counts II and VI will also be dismissed.




                                             5
       Although Counts III and VII would benefit from further refinement, they do not run

afoul of the federal pleading standards. Count III clearly sets forth the date of Plaintiff’s

FMLA leave and the conduct that she alleges constituted unlawful retaliation. And while

Count VII includes irrelevant allegations about promotions and harassment, it is clear

Plaintiff is alleging a claim under the EPA for wage discrimination. Therefore, the Court

will next address the City’s substantive arguments with respect to these claims.

       B.     Count III

       With respect to Count III, the City argues that Plaintiff failed to allege an adverse

employment action sufficient to support an FMLA retaliation claim. To state a claim of

retaliation under the FMLA, “an employee must allege that: (1) [s]he engaged in a

statutorily protected activity; (2) [s]he suffered an adverse employment decision; and (3)

the decision was causally related to the protected activity.” Surtain v. Hamlin Terrace

Found., 789 F.3d 1239, 1247 (11th Cir. 2015) (quotation omitted).

       In support of her claim, Plaintiff alleges that upon returning from FMLA leave, the

City took away tools vital to the performance of her position, effectively terminating her

from the role she had prior to using leave, diminishing the prestige of the position, and

otherwise preventing her from further career advancement with the City. (Doc. 27 at 10).

Thereafter, Plaintiff alleges that she was terminated from her employment. (Id. at 20–21).

Contrary to the City’s arguments, at the pleading stage, this is sufficient to allege an

adverse employment action. See Menefee v. Montgomery Cnty. Bd. of Educ., 137 F.

App’x 232, 234 (11th Cir. 2005) (holding that an action can be materially adverse “if it

involves a reduction in pay, prestige or responsibility” (quotation omitted)); Ward v. Ortho

Biotech Prods., L.P., No. 6:05-cv-1500-Orl-19KRS, 2007 WL 3379850, at *6 (M.D. Fla.




                                             6
Nov. 14, 2007) (“Under certain circumstances the decision to take away an employee’s

additional responsibilities, which improve her career advancement potential, can be

considered an adverse employment action for the purposes of a retaliation claim.”); Bell

v. Ga.-Pac. Corp., 390 F. Supp. 2d 1182, 1188 (M.D. Fla. 2005) (holding that termination

is an adverse employment action). Therefore, the City’s Motion will be denied as to Count

III.

       C.     Count VII

       The EPA prohibits employers from discriminating between employees on the basis

of sex in the payment of wages. 29 U.S.C. § 206(d)(1). “To plead an EPA violation, the

plaintiff must allege facts indicating ‘that the employer paid employees of opposite

genders different wages for equal work for jobs which require equal skill, effort, and

responsibility, and which are performed under similar working conditions.’” Poague v.

Huntsville Wholesale Furniture, 369 F. Supp. 3d 1180, 1197–98 (N.D. Ala. 2019) (quoting

Steger v. Gen. Elec. Co., 318 F.3d 1066, 1077–78 (11th Cir. 2003)).

       The City argues that Plaintiff has not alleged a claim under the EPA because she

has not alleged that the male comparator cited in the Amended Complaint held the same

position as she did. The City’s argument is contrary to the well-pleaded allegations of the

Amended Complaint, in which Plaintiff explicitly alleges that Marcus Moore was hired in

the same position that she was performing but was given greater compensation as a

result of his gender. (Doc. 27 at 4, 30). Accordingly, the City’s Motion will also be denied

with respect to Count VII.

       D.     Leave to Amend




                                             7
      Although Plaintiff has neither moved for leave to amend nor requested such leave

from this Court, the Court does not find that amendment of the dismissed claims would

be futile. Therefore, Plaintiff will be permitted one final chance to allege the dismissed

claims in accordance with this Order and all applicable rules and laws. However, Plaintiff

is cautioned that further leave to amend will not be granted absent a showing of

extraordinary good cause.

IV.   CONCLUSION

      For the reasons set forth above, it is ORDERED and ADJUDGED as follows:

          1. Defendant’s Motion to Dismiss (Doc. 28) is GRANTED in part and Counts

             I, II, IV, and VI are DISMISSED without prejudice. The Motion is DENIED

             in all other respects.

          2. Plaintiff may file an amended pleading in accordance with this Order on or

             before June 16, 2021. Failure to timely file an amended pleading may result

             in the dismissal of the above claims with prejudice and without further

             notice.

          3. The Clerk is directed to terminate Lisa Early and Brenda March as

             defendants in this matter and amend the case style accordingly.

      DONE AND ORDERED in Orlando, Florida on June 2, 2021.




                                            8
Copies furnished to:

Counsel of Record




                       9
